 



Exhibit 10.10

 

Loan Agreement of Circulating Funds

 




Contract No.: 56011900000106

 



BANK OF ZHANGJIAKOU

 

 

 



 



Important Notice

Please read the whole Agreement carefully, especially the provisionsin bold
italic. If you have any questions, please ask the Lender timely to explain.

 

Lender (Party A):Zhangjiakou Bank Co., Ltd. Baoding Branch

Legal Representative/Principal: Gao Yicheng

Authorised Person: Ren Jianjun

Address: No. 70 Tian’exi Road, Jingxiu District Qixia City, Hebei Province

Contact Person: Zhang Xinzhe

Telephone: 0310-8203166 Fax: Mail:zhangxinzhe@jkccb,com

 

Borrower (Party B): Wuhan Kingold Jewelry Co., Ltd

Legal Representative/ Principal: Zhihong Jia

License Number: 914201007414027360

Address:  Floor 10 Building 7, No.8 Hanhuanglu Road, Jiang’an District, Wuhan 

Authorised Person: Huang Yi

Postcode: 430023

Telephone: Fax:

 

  Since the Borrower applies for loan from the Lender, to specify the rights and
obligations of both parties, the Borrower and the Lender reach consensus through
consultation and agree with following agreement.

 

 Article 1 Loan

 

1.1 Currency: RMB.

 

1.2 The amount of loan under the Agreement is: ONE HUNDRED AND EIGHTY MILLION
YUAN.

 

1.3 This loan should be used for Purchasing Gold only.

 

1.4 The life of loan under the Agreement is from September 16, 2019 to September
15, 2020.

 

The life of loan is from the date of issuing the first loan under this Agreement
to the date when Borrower pays back the principal and interest under the
Agreement.

 

 Article 2 Interest Rate of Loan and Interest Settlement

 

2.1 The interest rate of loan under the Agreement uses the way in _2.1.1__ as
follows:

 

2.1.1 Fixed rate, 6.25% (Year) During the life of loan, it is unchangeable and
will not adjust basing on national interest.

 

2.1.2 Floating interest rate, i.e. ___∕__ (choose “rising” or “lowering”) _∕__%
based on the benchmark interest rate of value date. If the People’s Bank of
China adjusts the benchmark interest rate during the loan term, following / is
used as the interest rate adjustment date:

  (1) The adjustment is made monthly, once per month.



  (2) The adjustment is made quarterly, once per quarter.



  (3) The adjustment is made every half year, once per half year.



  (4) The adjustment is made every year, once per year.

 

If the People’s Bank of China changes the benchmark interest rate into floating
interest or calls the benchmark interest rate, the parties should adjust the
loan interest under mutual discussion, but the interest after the adjustment
should be not lower than the interest before; if after ___∕__ month from the
date when the People’s Bank of China adjusts the interest, the two parties have
not reached a consensus regarding the adjusted interest rate, the Lender has
right to declare the acceleration of maturity regarding the loan under this
Agreement.

 

 

 



 

2.2 Interest settlement

 

2.2.1 Daily interest = monthly interest rate / 30, monthly interest rate =
annual interest rate / 12.

 

2.2.2 Normal interest = agreed rate of interest under this agreement × loan
amount × usage days been used. The usage days should start from the lending day
to the date of expiry.

 

2.2.3 The interest settlement of loan under the Agreement is based on the
following __(2)__ way. When the loan expires, the principal and interest should
be repaid. The interest settlement date is the interest payment date.

  (1) The interest is settled on the  /  day of last month of every season;



  (2) The interest is settled on the 21st day of every month.

 

2.3 Default interest



 

2.3.1 If the Borrower fails to use the loan in accordance with the agreed
purposes, or the Borrower fails to repay the loan within the agreed deadline and
has not reached agreement on extension with the Lender (so it is overdue loan),
the Lender has the right to get the default interest for the misappropriated
loan or overdue loan according to the default interest rate under this
Agreement.



 

2.3.2 If the loan currency is RMB, when the Borrower fails to repay the loan
within the agreed deadline, the default interest rate will increase by 50%
regarding the overdue loan; when the Borrower fails to use the loan in
accordance with the agreed purposes, the loan interest rate will increase by
100% regarding the misappropriated loan. If the People’s Bank of China adjusted
the benchmark interest rate, the floating interest loan is overdue or
misappropriated, the Lender has the right to adjust the default interest rate,
and applies the new default interest since the interest adjustment date of the
People’s Bank of China.



 

2.4 If the Borrower repays or the Lender calls in loan in advance, the relevant
interest will not be adjusted and the agreed interest rate still applies.

 

 Article 3 Issuance, Payment and Repayment of Loan

 

3.1 The Borrower can draw the loan amount by several allocations, but the sum of
all allocations does not exceed the amount provided by Article 1.



 

3.2 The Lender is only obliged to loan when the following conditions are met
constantly:

  (1) The Borrower has completed all the relevant legal procedures including the
government license, approval, registration and other legal procedures required
by the Borrower, and such legal procedures are continuously effective;



  (2) The guarantee agreement (if any) under this Agreement has taken effect and
will be continuously effective; if the guarantee agreement is pledge agreement
and/or mortgage agreement, the guarantee right has been set and will be
continuously effective;



  (3) The Borrower’s operation and financial status does not have any
substantial adverse changes;



  (4) The Borrower does not violate this Agreement;



  (5) The way of this loan payment is consistent with the Agreement; if the
lender entrusted payment is the payment way, the Lender agrees to pay;



  (6) If the loan is issued in foreign currency, the Borrower has already opened
the relevant account according to the management requirement of foreign exchange
and provided the documents showing that the loan conforms the relevant foreign
exchange policy, including but not limited to, effective foreign exchange
purpose documentary evidence, registration or approval documents;



  (7) The Borrower has already opened the capital recovery account according to
Article 3.9;



  (8) ______________/____________________________________________________.

 

 

 



 

3.3 The Borrower appointed the account below as the loan account:



Account Name : Wuhan Kingold Jewelry Co., Ltd.



Account No.: 1200560121560000230



Bank Name : Zhangjiakou Bank, Baoding Branch.



 

3.4 The actual date of lending and the amount is subject to the Loan
Certificate.



 

3.5 The Borrower shall go through the drawing procedure at least three bank
business days in advance, send the application of drawing to the Lender to meet
the amount payment need for the future / days, and clarify the way of payment
(entrusted payment by the Lender or the direct payment by the Borrower).



 

3.6 Entrusted payment by the Lender is that after the loan is issued pursuant to
this Agreement, the Lender pays the loan to the counterparty of the Borrower who
conforms to the agreed purposes of the Agreement, according to the entrusted
payment power of attorney of the Borrower.



The lender entrusted payment is used if any of the conditions below is met:





(1) The amount of one payment is more than ZERO Yuan (this amount is the limit
of entrusted payment).



(2)       /        .



If the entrusted payment of the Lender is the way of capital payment, the
Borrower should send Loan Capital Payment Power of Attorney. The Lender reviews
the Credit Usage Application, Loan Capital Payment Power of Attorney, Loan
Certificate and relevant payment transaction documents (including but not
limited commercial contract, invoices and goods receipts). If the application
conforms with this Agreement and the relevant payment transaction documents, the
Lender will pay the loan capital to the counterparty of the Borrower according
to the agreed purposes of the Agreement. If the planned payment of the Borrower
is not in compliance with the this Agreement, the corresponding commerce
agreement, proof materials or has any other default, the Lender has the right to
refuse to pay and return the payment power of attorney submitted by the
Borrower.



If the Lender agrees to pay, but since the information provided by the Borrower
is wrong so it can’t be paid, or the payment is refunded, the Borrower shall
resubmit relevant certificate and documents with correct information before the
deadline provided by the Lender. The Lender does not bear the loss of the
Borrower caused by the payment failure.



If the Lender pays to the wrong party because the information provided by the
Borrower is wrong, the Lender does not bear any responsibility to the Borrower.
The Borrower still needs to repay the principal and the interest for the part of
wrong payment.



 

3.7 Direct payment by the Borrower means, after the Lender pays the loan to the
account of the Borrower according to this Agreement, the Borrower directly pays
to its counterparty according to the agreed purposes of the Agreement.

 

For loan amount payment not exceeding / Yuan, and the Borrower and the Lender do
not agree to adopt entrusted payment, the direct payment by the Borrower will be
used.

 

If direct payment is used, the Lender has the right to examine if the loan
payment conforms to the agreed purposes by ways such as account analysis,
certificate review, and on-site investigation. The Borrower shall cooperate with
the Lender about the examination.

 

 

 

 



3.8 The Borrower shall pay back according to the deadline in Article 1.4 and
following plan. If the Loan Certificate states a deadline different with this
Agreement, the Loan Certificate prevails.

 

Deadline   Amount September 15, 2020   ONE HUNDRED MILLION     ONE HUNDRED
MILLION     ONE HUNDRED MILLION

 

3.9 Loan capital recovery account.



The Borrower shall open specialized loan capital recovery account from the
Lender (Account Name: Wuhan Kingold Jewelry Co., Ltd. Account
No.: 1200560121560000230, Bank Name: Zhangjiakou Bank, Baoding Branch.), so the
Lender can recover the loan capital. The capital recovery account is used to
receive the relevant sales revenue or planned repayment capital. If the relevant
sales revenue are calculated in non-cash way, the Borrower shall insure that the
capital is allocated to the recovery account on time after receipt. In the
meanwhile, the Borrower shall provide the loan capital recovery account details
to the Lender Every quarter (week/ month/ quarter).

 

3.10 If the Lender receives loans in advance according to Article 8 of this
Agreement, it deems that the loan deadline advances accordingly.

 

3.11 If the Borrower prepays the loan, the Borrower shall send the application
in writing 30 days in advance for consent by the Lender. When the Borrower
prepays the loan, the Lender has the right to charge the loan interest according
to the Agreement in the actual loan period, and charges the repayment procedure
fee which is   ∕ % of the prepaid capital.

 

3.12 The Borrower hereby irrevocably authorizes that when any of the situations
under Article 8 or 9 happens, the Lender can withdraw principal and interest
from any account of the Borrower. The Borrower agrees to give up any right of
defense.

 

 Article 4 Guaranty

 

The guaranty contracts are as follow:



1) No.:56011900000106Z01, the way of warrant: Pledge, warrantor: Wuhan Kingold
Jewelry Co., Ltd.



2) No.:56011900000106B01, the way of warrant: Warranty, warrantor: Jia Zhihong.

 

 Article 5 Representations and Warranties of the Borrower

 

5.1 The Borrower is an independent civil subject set in accordance with the law,
has all the necessary civil rights capability and civil action capability; and
has the ability to fulfill the obligations of the Agreement and take civil
responsibility.

 

5.2 Signing and fulfilling the Agreement is the Borrower’s true intention, and
has gone through all the necessary approvals and authorization, and there is no
legal flaw.

 

5.3 The operation and business of the Borrower is legal and in compliance. The
Borrower has the ability of continuing operation, it has legal repayment source,
and it does not have material bad credit record. The management team of the
Borrower has no bad record.

 

5.4 The circulating fund loan matters are in compliance with the law.

 

5.5 The Borrower shall provide complete, true and accurate, effective documents,
statements, materials and information on time according to the Lender’s
requirement. The Borrower never hides any information that will give bad
influence to its financial condition and ability of repayment. There is no
material adverse change to the Borrower’s financial condition since the date of
the latest financial statement.

 

 

 

 



5.6 When signing the Agreement, the Borrower is not a shareholder or “actual
controller” under the Company Law of the guarantor, and has no plan to be a
shareholder or actual controller of the guarantor, or the guarantor has provided
its shareholder resolution about agreeing to provide guaranty to the Borrower.

 

5.7 Before paying off all debt under the Agreement, the Borrower’s financial
target should be controlled in :



(1) Asset-liability ratio should not be higher than _/_%;



(2) Liquidity ratio should not be lower than _/__%;



(3) Quick ratio should not be lower than _/_%;



(4) The balance of external guarantee should not be higher than _/_% of net
assets;



(5) ____/______________________________________

 

5.8 The Borrower promises that it will cooperate with the Lender regarding loan
payment management, the post-loan management and relevant examination.

 

5.9 Before external investment, material increase of debt financing, merge,
split, equity transfer and other material matters, the Borrower should get
permission from the Lender first.

 

5.10 The Lender has the right to call back the loan in advance according to the
capital recovery situation of the Borrower.

 

5.11 The Borrower should inform the Lender timely if any material disadvantage
issues happened that would affect the ability of taking back the loan of the
Lender.

 

 Article 6 The Rights and Obligations of the Lender

 

6.1 The Lender has right to call back the loan capital, interest (including
default interest for expiration and misuse) according to the Agreement, charge
the fees payable by the Borrower, has right to call back the loan in advance
according to the Borrower’s capital recovery situation, and exercise other
rights under the Agreement or under the law.

 

6.2 During the process of exercising the Agreement, the Lender checks the
documents provided by the Borrower. If the Lender cannot complete the entrusted
payment on time because the Borrower provided untrue, inaccurate or incomplete
documents or the Borrower conducts the payment in violation of this Agreement,
the Lender shall not undertake any responsibilities.

 

6.3 If the lending or the payment failed because of the frozen loan account or
the payment account appointed by the Borrower or because of any other reasons,
the Lender shall not undertake any responsibilities.

 

 Article 7 The Rights and Obligations of the Borrower

 

7.1 The Borrower shall repay the loan and interest under the Agreement according
to the timing, amount and currency agreed in this Agreement.



The Borrower shall allocate the sales revenue or planed repayment into the
capital recovery account timely, and shall provide capital flow details of the
capital recovery account according to the Agreement’s requirement.

 

7.2 The Borrower shall not divert the loan under the Agreement to other
purposes, shall not use the loan to invest in fixed assets or equity, or areas
and uses for production and operation forbidden by the country. 

The Borrower shall pay the loan capital according to the Agreement, shall not
avoid the lender entrusted payment by breaking the whole into the parts. The
loan capital payment shall comply with the Agreement rules if the borrower
direct payment is adopted.

 

7.3 The Borrower shall provide the record and materials regarding the loan
amount usage to the Lender each quarter (week/month/quarter).

 

 

 

 



 

7.4 The Borrower shall bear the expenses under the Agreement, including but not
limited to the notary fee and the appraisal fee.



The Borrower shall bear the loan capital clearing fee (including the lender
entrusted payment and the borrower direct payment), and shall pay in full the
relevant fees on time according to the fee items, rates and timing required by
the Lender. The payment may be processed through People’s Bank payment system or
the clearing system in the same city.

 

7.5 The Borrower shall follow the Lender’s business regulations and operation
customs related to the loan business, including but not limited to cooperating
with the Lender to manage the loan payment system and check the utilization of
the loan and the Borrower’s operation, and timely providing the Lender financial
reports, loan payment usage record and materials, information of affiliates and
related party transactions, other documents and information, and guarantee that
provided materials are all valid, true and complete.

 

7.6 The Borrower shall notify the Lender for any of the following events at
least 30 days in advance, and shall not act before paying off all of the loan
principal and interest under this Agreement or providing the payment schedule
and guaranty approved by the Lender:



(1) Address material assets or all or most of the materials assets by sale,
gift, lease, lend, transfer, guarantee, pledge or other ways;



(2) There is or may be material change to the operation system or ownership
organization form, including but not limited to contracting, renting, joint
venture, corporation reform, share cooperation reform, enterprise sale, M&A,
joint operation, split, setting subsidiary, ownership transfer, capital
decrease;



(3) There is other situation of losing or has possibility of losing the ability
to repay debt;



 

7.7 The Borrower shall inform the Lender with a written notice at least 7 days
in advance if any of the below situations happened or might happen:



(1) The Borrower or its affiliates modify its bylaws, change its industry and
commerce registration matters such as articles of incorporation, enterprise
name, legal representative, domicile, mailing address or business scope or makes
decisions with material effect to finance or personnel;



(2) The Borrower, its affiliates or guarantor plans to file bankruptcy or may
have been filed bankruptcy by the creditor;



(3) The Borrower or its affiliates involve in major lawsuits, arbitrations,
administrative measures, or the main property or guaranty under this Agreement
has been conducted property attachment or other enforcement measures, or, the
safe and complete status of the main property or guaranty under this Agreement
is or may have been impacted or the value decreased or it is possible to
decrease;



(4) The Borrower or its affiliates provide guarantee for a third party so it
causes major adverse implication to its economic status, financial status, or
the ability of performing the obligations under this Agreement;



(5) The Borrower or its affiliates sign an agreement which has major implication
to its operation and financial status;



(6) The Borrower, its affiliates or guarantor stops production, closes business,
dissolves, suspends business for rectification, is repealed or is revoked
business license;



(7) The Borrower or its affiliates, the major investor individual of the
Borrower or its affiliates, the legal representative (responsible person),
director or senior manager of the Borrower or its affiliates disappears,
involves in violation of the laws and rules or the applicable exchange rules or
appears abnormal changes;

 

 

 

 





(8) The Borrower or its affiliates have serious operational problems, its
financial situation deteriorates, or any other events happened which have
negative impact on the Borrower or its affiliates’ operation, financial
condition, the ability of repayment or the economic status;



(9) Related party transaction happens, and the transaction amount reaches to or
beyond 10% of the latest audited net asset;



(10) Before paying off the debts under the Agreement, the Borrower is or might
become a shareholder of the guarantor or the “actual controller” defined by the
Company Law;



(11) The Borrower or its affiliate breaks the laws and regulations, rules of
supervision, national policy or industry standards and results in liability
accident or is exposed by media;



(12) The relationship of controlling or being controlled between the Borrower
and its affiliates changes;



(13) Any material negative events that will impact the ability of loan repayment
of the Borrower or its affiliates.



 

7.8 When the guaranty under the Agreement changes and disadvantages the right of
the Lender as a creditor, the Borrower should timely provide other guaranty
approved by the Lender according to the Lender’s requirement.



“Change” under this article includes but not limited to: the guarantor stops
production, closes business, dissolves, suspends business for rectification,
business license is repealed or is revoked, file or is filed for bankruptcy;
material change happens to the guarantor’s operational or financial condition;
the guarantor involves in significant lawsuit, arbitration, administrative
measures, attachment or other compulsory measures are conducted to its major
asset; the value of collateral decreases or may decrease or is conducted
attachment or other compulsory measures; the sound condition of the collateral
is affected or might be affected; the guarantor or its legal representative
(responsible person) or the major manager of the guarantor is involved in
violation laws and rules or the applicable exchange rules; the guarantor
disappears or dies (or declaring death) if the guarantor is an individual; the
guarantor violates the Guaranty Agreement; the Guarantor and the Borrower have
disputes; the Guarantor requires to dissolve the Guaranty Agreement; the
Guaranty Agreement is not effective, invalid or cancelled; the guaranty right is
unset or invalid; other events impact the safety of the Lender’s creditor’s
right.

 

7.9 Open a loan capital recovery account according to the Article 3.9 of this
Agreement.

 

 Article 8 Call Back the Loan in advance

 

If any of the situations at bellow happens, the Lender has the right to stop
paying the loan unused by the Borrower, unilaterally declare that the issued
loan principal under the Agreement is expired in advance, and require the
Borrower to pay back all the loan principal and interest immediately, and has
the right to deduct capital directly from the Borrower’s any account. After the
deduction, the Lender shall inform the Borrower timely. If the Borrower can
prove that the deducted capital is protected by law specially so it shall not to
be deducted, the Lender shall return the capital to the deducted account.

  (1) The Borrower does not pay the interest on time;



  (2) The Borrower provides untrue financial reports and materials;



  (3) The Borrower misappropriates the loan;



  (4) Any of the events in the Articles 7.6, 7.7 happened, and the Lender
believes it will endanger the loan safety;

 

 

 

 



  (5) The Borrower’s financial index is out of range of the Article 5.6;



  (6) The Lender believes that the Borrower should prepay the loan according to
the the situation of the Borrower’s capital recovery;



  (7) The issuance of the loan under this Agreement by the Lender causes or may
cause law violation because of the changed supervision regulation;



  (8) When the Borrower is performing other contracts with the Lender or with a
third party, it has violation or the debt may expire in advance or has been
declared expired in advance;



  (9) Other situations that might endanger the loan capital safety.

 

Article 9 Defaults and Dispositions

 

9.1 If any following matters happen to the Borrower, it is considered as
default:

  (1) Fails to repay the loan principal and interest on time in accordance with
the Agreement;



  (2) Violates the representations and warranties of the Article 5 in the
Agreement;



  (3) Violates the obligations of the Borrower under the Article 7 in the
Agreement;



  (4) Fails to use the loan amount in the agreed way, or avoid Lender entrusted
payment in a way by breaking up the whole into pieces;



  (5) Fails to open the loan capital recovery account pursuant to the Agreement;



  (6) Material cross-default happens;



  (7) Violates other articles of this Agreement.

 

9.2 After default, the Lender has the right to adopt one or more of measures as
below:

  (1) Corrects default with deadline;



  (2) Adjusts the amount threshold of the loan capital entrusted payment or the
payment way of the loan capital;



  (3) Stops withdrawal by the Borrower;



  (4) Dissolves the loan agreement, and requires the Borrower to pay off expired
or unexpired loan principal, interest and other dues;



  (5) Requires the Borrower to pay overdue default interest if the loan is
overdue;



  (6) Requires the Borrower to pay misappropriation default interest if the
Borrower misappropriates the loan;



  (7) Deducts owed loan principal and interest from any account that the
Borrower has at Zhangjiakou Bank;



  (8) Pursues the loan principal and interest by the legal ways, and all fees
paid to claim the credit (including but not limited to collecting fees,
litigation fees, arbitration fees, property attachment fees, enforcement fees,
attorney’s fees, case fees, declaration fees, appraisal fees, audit fees and so
on) shall be borne by the Borrower.

 

9.3 If the guarantor (i.e. warrantor, mortgagor, pledgor) has any following
situation, the Lender has the right to adopt the measures according to Article
9.2:

  (1) The warrantor violates the Warrant Agreement, its credit status
deteriorates, or other event happens which decreases its warrant ability;



  (2) The mortgagor violates the Mortgage Agreement, or breaks the mortgage, or
the value of the mortgage may decrease or has decreased substantially, or other
event happens which harm the mortgage right of the Lender happen;



  (3) The pledgor violates the Pledge Agreement, or the value of the pledge has
decreased or may have decreased, or the pledge right has to be realized before
the loan is paid off, or other event happens which harms the pledge right of the
Lender.

 

 

 

 



 Article 10 Deduction Arrangement

 

10.1 The Borrower authorizes that, if there is any due and payable loan
principal, interest, default interest or other fess, the Lender has the right to
deduct the capital from the Borrower’s any account in Zhangjiakou Bank to pay it
off. After the deduction, the Lender shall inform the Borrower timely. If the
Borrower can prove that the deducted capital is protected by law and it shall
not be deducted, the Lender shall return the capital to the related account.

 

10.2 After the deduction, the Lender shall inform the Borrower about the related
account, the contract number of the Loan Agreement, the document number of the
Loan Certificate, the deducted amount and the remaining debt balance.

 

10.3 If the deducted amount is not enough to pay off all the debts of the
Borrower, it shall be used to compensate for the due fees first. If the
principal and interest is overdue for less than 90 days, the balance shall be
used to pay the interest or default interest due and then be used to pay the
principal due. If the principal and interest are overdue for more than 90 days,
the balance shall be used to pay the principal due, and then be used to pay the
interest or default interest due.

 

10.4 If the currency of deducted amount is different from the currency of the
due amount, it shall be converted to the currency of due amount according to
foreign exchange rate on that day.

 

 Article 11 Notice

 

11.1 All of the contact information that the Borrower fills out in this
Agreement (including contact address, telephone number and fax number) is real
and effective. If any contact information is changed, the Borrower shall give
written notice of the changed information to the contact address that the Lender
provides in this Agreement. Only after the Lender has actually received the
notice of changed information and has updated relevant records, can this
information change comes into effect.

 

11.2 Until this Agreement provides otherwise, any notice that Lender gives to
the Borrower can be given by the following ways. The Lender has the right to
choose the approach of notice which it deems proper, and under any circumstance,
the Lender does not bear responsibilities for any transmission errors,
omissions, or deferral happened in mails, faxes, telephones or any other contact
systems. If the Lender chooses several contact ways at the same time, the one
that reaches the Borrower more quickly shall prevail.

(1) Announcement: the service date is the day when the Lender announces on its
websites, online bank, telephone bank or sales departments.



(2) Personal service: the service date is the day when the Borrower signs the
notice.



(3) Mail delivery (including EMS, ordinary mail and registered mail) to the
Borrower’s contact address that the Lender knows as the latest: the service date
is the third day after the mailing date (in the same city) or the fifth day
after the mailing date (different city) (even the mail may be returned).



(4) Faxes or other electronic contact methods to the Borrower’s fax number or
electronic contact address that the Lender knows as the latest: the service date
is the sending day.

 

 Article 12 Law Application and Dispute Resolution

 

The Agreement applies to PRC laws. The disputes of the Agreement shall be
submitted to the local court at the Lender’s residence. During the period of the
dispute, the provisions without disputes shall continue to be fulfilled by both
parties.

 

 

 

 



 Article 13 Other Provisions

 

13.1 The Borrower agrees that the Lender can enquiry and keep the Borrower’s
credit information for loan application and post-loan management.

 

13.2 The Lender doesn’t bear any responsibility for the failure to issue loans
on schedule or handle payment if the failure is caused by force majeure,
communication failure, network failure, or the malfunction of Lender’s system.
However, the Lender shall inform the Borrower in time.

 

13.3 Phrases referred to in the Agreement including affiliate, related-party
transaction and main investor individual have the same meaning with those in
Accounting Standards for Business Enterprises No. 36-- Affiliate Disclosure
(Finance and Accounting Department [2006] No. 3) and its later revised edition.

 

13.4 The Agreement’s Loan Certificate, Loan Withdrawal Application Form, Loan
Capital Payment Power of Attorney and relevant documents and materials confirmed
by both two parties are indispensable parts of the Agreement.

 

13.5 If the Borrower avoids monitor of the Lender, defaults on principal and
interest of the loan, maliciously evades repayment obligations for loans and so
on, the Lender has the right to report its behaviors to relevant departments and
publicize them on news media.

 

13.6 The Agreement comes into effect after the Borrower’s legal representative
(person in charge) or authorized representative signs (or seals) and affixes the
official seal, and Lender’s person in charge or authorized representative also
signs (or seals) and affixes the official seal.

 

13.7 When signing the Agreement, the Lender and the Borrower have clearly read
and understood all the provisions of the Agreement. Both parties have no doubt
about all the provisions and interpretations of the Agreement and correctly
understand the rights and duties clauses, and the legal meaning of the
limitation and waiver of liability clauses.

 

13.8 The Agreement is made out in __ copies. The Borrower holds __ copies. The
Lender holds __ copies. __ holds __ copies. __ holds __ copies. __ holds __
copies.

 

Article 14 Other Matters

 



 



 Article 15 Reminder

 

The Borrower has read all the provisions above. The Lender has made
corresponding explanations as required by the Borrower. The Borrower has no
dissent on all clauses.

 

The Borrower (official seal)  

Legal representative(stamp or signature)

 



The Borrower (official seal)

Legal representative(stamp or signature)

 

Signed on September 16, 2019   Sign on January 28, 2016

Signed at No.51 Shenglibei Road, Zhangjiakou city, Hebei province

 

 

